Title: From George Washington to Samuel Huntington, 23 December 1789
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            New York December 23d 1789
          
          I have been favored with your Excellency’s letter of the 19th Ultio—recommending General Sage to supply the place of Mr Miller as Surveyor of the Port of Middletown in the State of Connecticut, provided the latter should resign his Office.
          I have also received a letter from Genl Sage applying for the appointment, if the office should become vacant. But having had no intimation from Mr Miller of his intention to resign, I cannot at present, with propriety, take any further notice of the application in behalf of General Sage than to acknowledge the receipt of it. I am, with very great regard Your Excellency’s Most Obedient Servant
          
            Go: Washington
          
        